UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR-8 2003

Contact Persons
: Ruth Ryder
Name
: (202) 205-5547
Telephone
: Lawrence Wexler
Name
: (202) 205-5390
Telephone
: Sarah Willis
Name
: (202) 205-8658
Telephone

IIOSEP- 03-5
MEMORANDUM
TO:

Chief State School Officers
Lead Agency Directors

FROM:

Stephanie S. Lee, Director
Office of Special Education Programs

RE:

Implementation of the Office of Special Education Programs' Focused
Monitoring during Calendar Year 2003

The purpose of this memorandum is to inform States about important changes to the Office of
Special Education Program's (OSEP's) monitoring of the Individuals with Disabilities Education
Act (IDEA). Since the passage of the 1997 Amendments to IDEA, OSEP has worked to shape its
accountability work in a way that drives and supports improved results for infants, toddlers,
children, and youth with disabilities, while continuing to require that States protect the individual
rights of children with disabilities and their families. During this time, OSEP instituted major
changes in the monitoring process through implementation of a Continuous Improvement
Monitoring Process (CIMP).
After solicitinginput from a diverse group of stakeholders,O S E P has developed focused
monitoring procedures that targetresources on those performance issues most closelyrelatedto
improved resultsfor children with disabilitiesand to those States most in need of improvement on
those performance issues. O S E P will implement the Continuous Improvement and Focused
Monitoring System (CIFMS), which incorporates the most effectiveelements of CIMP and
focused monitoring and enables OSEP to work with States in a way that will improve both
performance and compliance.

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our
mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Chief State School Officers
Lead Agency Directors

Accountability Strategy to Support Improvement
OSEP will implement an integrated, four-part accountability strategy: (1) verifying the
effectiveness and accuracy of States' monitoring, assessment, and data collection systems; (2)
attending to States at high risk for compliance, financial, and/or management failure; (3)
supporting States in assessing their performance and compliance, and in planning, implementing,
and evaluating improvement strategies; and (4) focusing OSEP's intervention on States with low
ranking performance on critical performance indicators. This four-part accountability strategy is
aligned with the recommendations of the President's Commission on Excellence in Special
Education. It will enable OSEP to: (1) focus on a small set of critical indicators that are based on
improving results for children with disabilities and their families; (2) support improvement in the
validity and reliability of data that OSEP and States use to focus on performance; (3) through
improvement planning, and the Annual and Biennial Performance Report process, help ensure that
accountability for improvement rests primarily with States; (4) provide States with needed
technical assistance; and (5) focus the attention of OSEP's Monitoring and State Improvement
Planning (MS[P) Division on the States that need the most support to improve their performance.

1. Verifying the effectiveness and accuracy of States' monitoring, assessment and data
collection systems
Because OSEP's focused monitoring relies so heavily on State-reported data regarding
performance and compliance, it is critical to ensure that States are reporting accurate data based
upon State designed systems for data collection/reporting and monitoring. Therefore, OSEP's
primary focus during the 2003 calendar year will be on verification of the effectiveness of States'
systems for data collection, assessment, and monitoring. For each State, OSEP staff will analyze
the accuracy of critical information regarding States' systems for monitoring, assessment, and data
collection as this information is essential to analyzing and improving State performance, student
performance, and the protection of child and family rights. Based on these analyses,
OSEP will select some States for on-site data verification, which will involve some data collection
activities at the State educational agency and lead agency level.

2. Attending to States at high risk for compliance, financial and/or management failure
In addition to its focus on States that are low ranking on critical performance indicators (see
number 4, below), OSEP will also focus its intervention on States that it determines are at high
risk for compliance, financial, and/or management failure. These will include primarily States
with significant uncorrected audit findings.

3. Supporting States in assessing their performance and compliance, and in planning,
implementing, and evaluating improvement strategies
All States have completed a self-assessment of their performance and compliance for both Part C
and Part B. By July 2003, all States will have submitted an improvement plan to OSEP. In the
future, we anticipate that States will be using their Part C Annual Performance Report and their
Part B Biennial Performance Report to update their self-assessments and their improvement plans,
including reporting on the impact of their improvement strategies on performance and compliance.

Page 3 - Chief State School Officers
Lead Agency Directors
OSEP will continue to make technical assistance available to all States regarding self-assessment,
improvement planning, and evaluation, including reviewing and commenting on improvement
plans. As part of this process, OSEP will require that States demonstrate that they correct any
noncompliance that OSEP has identified through monitoring or that States identify through their
own self-assessment process. OSEP will target technical assistance to support States in these
efforts.
4. Focusing OSEP's intervention on States with low ranking performance on critical
performance indicators

With input from a diverse national group of stakeholders, OSEP has developed preliminary
indicators for ranking States' performance annually. The newly-funded National Center for
Special Education Accountability Monitoring will gather stakeholder input regarding indicators
and benchmarks through its advisory board, and OSEP will use this input to finalize the indicators,
and to set benchmarks for each. OSEP will widely disseminate these indicators and benchmarks
to States and other stakeholders.
As noted above, ensuring the accuracy and completeness of State-reported data is essential,
because OSEP will be relying so heavily on these data in ranking States and targeting its
interventions regarding performance (i.e., child outcomes such as graduation, dropout for Part B
and identification for Part C services). For this first year of implementation, while OSEP is
focusing on determining the accuracy and completeness of State-reported data, OSEP is reporting
States' performance on four initial indicators in rank order (see the attached rank-ordered data
tables). In the future, OSEP will be using additional indicators such as participation and
performance on assessment for Part B and exiting for Part C. OSEP encourages States to closely
examine the rank orders and the data reported for these indicators, keeping in mind that while a
low ranking is a "red flag" that may indicate a need for improvement, a high ranking does not
necessarily mean good performance where it is a result of poor quality data or low standards.
Based on this analysis, States should consider how to revise their improvement plans to improve
their performance. All States, including the States with low-ranking performance, must take
effective and timely steps to ensure the correction of all noncompliance, and such correction of
noncompliance must be an urgent priority for each State.
Technical Assistance to Support Improvement

It is important that all States work aggressively to improve results for children with disabilities and
their families. It is especially important that States whose data show the greatest need for
improvement take prompt, evidence-based, action to achieve significant and. sustainable
improvement in their performance. OSEP will make a broad range of support available to all
States to support them in:
1. Collecting and analyzing data to enable them to identify the factors that will support or
impede their improvement strategies;
2. Making evidence-based decisions about the strategies that are most likely to result in
systemic change and improved results; and

Page 4 - Chief State School Officers
Lead Agency Directors

3. Identifying the evidence of change, benchmarks, and timelines that will assist the State in
evaluating the impact of the improvement strategies.
OSEP is working to make a number of resources available to States to support their intensive
improvement work. Resources under consideration include:
1. A web-site that focuses on research-based effective practices for data-based analysis of
underlying causes of poor performance and the development and implementation of
improvement strategies.
2. Periodic conference calls and regional meetings of States focused on effective
improvement of outcomes for children with disabilities and their families.
. Strong collaboration between OSEP, the Regional Resource Centers, the Monitoring
Center, and other partners in the Technical Assistance and Dissemination Network, to
ensure effective brokering and provision of technical assistance to States.

We know that States are working hard to improve results for all children, including children with
disabilities. We look forward to continuing to focus our monitoring and technical assistance
activities to support improvement efforts at the State level.

Attachments (rank-ordered data tables)
CC:

State Directors of Special Education
State Part C Coordinators
Technical Assistance and Dissemination Network
Technical Assistance Alliance for Parent Centers

Number,

Table i.i
and Difference from National Baseline of Students Ages 14-21+
Exiting Special Education with a Diploma
Based on Number of Students Leaving School by Disability
During the 2000-2001 School Year

Percentage,

ALL
DISABILITIES
#
%
..........................................
TEXAS
KANSAS
NEW JERSEY
PENNSYLVANIA
NORTH DAKOTA
NEW MEXICO
NEBRASKA
SOUTH DAKOTA
OHIO
MONTANA
MASSACHUSETTS
CONNECTICUT
MINNESOTA
OKLAHOMA
WISCONSIN
ARKANSAS
IDAHO
IOWA
MISSOURI
COLORADO
ILLINOIS
MAINE
RHODE ISLAND
CALIFORNIA
MARYLAND
WASHINGTON
DELAWARE
NEW HAMPSHIRE
ARIZONA
WEST VIRGINIA
VERMONT
WYOMING
VIRGINIA
UTAH
INDIANA
KENTUCKY
ALASKA
OREGON
NEW YORK
MICHIGAN
NORTH CAROLINA
FLORIDA
TENNESSEE
DISTRICT OF COLUMBIA
SOUTH CAROLINA
PUERTO RICO
GEORGIA
LOUISIANA
NEVADA
MISSISSIPPI
HAWAII
ALABAMA
VIRGIN ISLANDS
GUAM
AMERICAN SAMOA
BUR. OF INDIAN AFFAIRS
NORTHERN MARIANAS
PALAU
NATIONAL BASELINE

DIF

I

21,166
2,370
9,250
5,533
516
2,262
1,006
439
10,225
739
5,673
2,995
4,306
3,123
4,878
1,786
924
2,645
5,024
2,423
9,383
1,179
1,097
13,870
3,353
3,150
364
1,150
2,623
1,621
485
409
4,233
1,077
4,071
2,034
437
1,279
10,301
5,256
2,896
5,558
2,224
152
1,120
547
2,180
1,204
492
731
167
1,260

86
77
75
75
74
73
71
71
71
70
70
70
70
69
69
68
68
67
66
66
66
65
65
64
63
63
62
61
60
59
57
57
55
54
53
50
50
43
41
40
38
35
33
31
29
28
26
26
26
24
24
23

29
20
18
18
17
16
14
14
14
13
13
13
13
12
12
Ii
ii
i0
9
9
9
8
8
7
6
6
5
4
3
2
0
0
-2
-3
-4
-7
-7
-14
-16
-17
-19
-22
-24
-26
-28
-29
-31
-31
-31
-33
-33
-34

55
68
17
194
3
0

70
64
52
47
18
0

13
7
-5
-10
-39
-57

173,523

57

is - # in disability category graduating with diploma + # in disability category leaving school.
Students leaving school includes students who graduated with a diploma, received a certificate,
died, and reached maximum age.
DIF a

Difference from National Baseline.

Differences in state graduation rates should be interpreted with caution. Standards
for graduation vary widely across states.
Please see Data Notes for an explanation of individual state differences on how data are reported
(http://IDEAdata.org/docs/bdatanotes2001.pdf).
Data as of August 30, 2002.

U.S. Department of Education, Office of Special Education Programs, Data Analysis System (DANS).

dropped out,

Number,

Table 1.3
Percentage, and Difference from National Baseline of Students Ages 14-21+ Dropping Out
Based on Number of Students 14-21+ Leaving School by Disability
During the 2000-2001 School Year
ALL
DISABILITIES

%

DIP

...........................................
TEXAS
3,345
14
CALIFORNIA
3,912
18
SOUTH D A K O T A
119
19
OHIO
2,903
20
KANSAS
649
21
NORTH D A K O T A
154
22
TENNESSEE
i, 509
23
NEW M E X I C O
699
23
NEW J E R S E Y
2,794
23
NEBRASKA
324
23
PENNSYLVANIA
I, 766
24
VIRGINIA
I, 841
24
IDAHO
351
26
ARKANSAS
678
26
WASHINGTON
1,331
27
COLORADO
987
27
MARYLAND
i, 421
27
CONNECTICUT
i, 174
27
MASSACHUSETTS
2,225
27
WISCONSIN
i, 980
28
ILLINOIS
3,989
28
RHODE ISLAND
472
28
MISSISSIPPI
859
28
MONTANA
297
28
MISSOURI
2,145
28
DELAWARE
173
29
MINNESOTA
I, 822
29
IOWA
i, 171
29
OKLAHOMA
i, 341
30
MAINE
539
30
FLORIDA
5,052
32
INDIANA
2,586
33
WEST V I R G I N I A
966
35
NEW H A M P S H I R E
669
35
ALABAMA
i, 977
36
SOUTH C A R O L I N A
1,433
37
ARIZONA
i, 654
38
NEW YORK
9,633
38
NEVADA
733
38
WYOMING
275
38
PUERTO RICO
763
39
VERMONT
331
39
KENTUCKY
1,601
40
LOUISIANA
1,877
41
NORTH C A R O L I N A
3,104
41
OREGON
1,230
41
UTAH
830
42
GEORGIA
3,487
42
D I S T R I C T OF C O L U M B I A
209
43
ALASKA
404
46
MICHIGAN
7,151
54
HAWAII
494
70

-15
-Ii
-10
-9
-8
-7
-6
-6
-6
-6
-5
-5
-3
-3
-2
-2
-2
-2
-2
-I
-i
-i
-i
-i
-I
0
0
0
1
1
3
4
6
6
7
8
9
9
9
9
10
I0
ii
12
12
12
13
13
14
17
25
41

PALAU
V I R G I N ISLANDS
GUAM
NORTHERN MARIANAS
A M E R I C A N SAMOA
BUR. OF INDIAN A F F A I R S
NATIONAL

%

BASELINE

i

0

0

-29

16
33
6
14
174

20
31
35
42
42

-9
2
6
13
13

89,672

29

# in disability category dropped out + # in disability category leaving school.

"Dropped OUt" is defined as the total who were enrolled at some point in the reporting year, were not enrolled at the end of the
reporting year, and did not exit through any of the other bases described. This category includes dropouts, runaways, GED recipients,
expulsions, status unknown, and other exiters.
Students leaving school includes students who graduated with a diploma, received a certificate, dropped out, died,
m a x i m u m age.
DIF

- Difference

from N a t i o n a l

Baseline.

Differences in state dropout rates should be interpreted with caution. Standards
for graduation vary widely across states.
Please see Data Notes for an explanation of individual state differences on how data are reported
(http://IDEAdata.org/docs/bdatanotes2001.pdf).
Data as of A u g u s t 30, 2002.

U.S. DeparbnentofEducation, Offlce of Spedal Education Programs,Data AnalysisSystem(DAMS).

and reached

Table 1.5
IDEA 2000-2001 Graduation Rate for Students Ages 14-21+,
Compared with the Regular Education Graduation Rate
IDEA
IDEA
k
% Grad
.................................................
TEXAS
NEW MEXICO
KANSAS
ARIZONA
ARKANSAS
COLORADO
NEW JERSEY
OKLAHOMA
IDAHO
OHIO
SOUTH D A K O T A
CALIFORNIA
WASHINGTON
MASSACHUSETTS
MONTANA
PENNSYLVANIA
CONNECTICUT
MISSOURI
MAINE
RHODE I S L A N D
DELAWARE
NORTH DAKOTA
NEW HAMPSHIRE
MINNESOTA
NEBRASKA
ILLINOIS
MARYLAND
WISCONSIN
WEST V I R G I N I A
WYOMING
ALASKA
INDIANA
KENTUCKY
VIRGINIA
UTAH
OREGON
IOWA
TENNESSEE
FLORIDA
NORTH C A R O L I N A
VERMONT
D I S T R I C T OF C O L U M B I A
GEORGIA
NEW YORK
MISSISSIPPI
MICHIGAN
NEVADA
ALABAMA
LOUISIANA
SOUTH C A R O L I N A
HAWAII
P U E R T O RICO

21,166
2,262
2,370
2,623
1,786
2,423
9,250
3,123
924
10,225
439
13,870
3,150
5,673
739
5,533
2,995
5,024
1,179
1,097
364
516
1,150
4,306
1,006
9,383
3,353
4,878
1,621
409
437
4,071
2,034
4,233
1,077
1,279
2,645
2,224
5,558
2,896
485
152
2,180
10,301
731
5,256
492
1,260
1,204
1,120
167
547

86
73
77
60
68
66
75
69
68
71
71
64
63
70
70
75
70
66
65
65
62
74
61
70
71
66
63
69
59
57
50
53
50
55
54
43
67
33
35
38
57
31
26
41
24
40
26
23
26
29
24
28

17
194
68
3
0
55

52
47
64
18
0
70

A M E R I C A N SAMOA
BUR. OF INDIAN A F F A I R S
GUAM
NORTHERN MARIANAS
PALAU
V I R G I N ISLANDS

Reg ED
% Grad
68
63
76
60
71
70
80
75
75
78
78
73
72
80
80
85
81
77
77
77
75
87
74
84
85
82
79
87
78
76
70
74
71
76
77
67
93
59
63
66
85
60
57
74
60
77
63
62
66
72
72

DIF
18
I0
1
0
-3
-4
-5
-6
-7
-7
-7
-9
-9
-I0
-10
-i0
-II
-II
-12
-12
-13
-13
-13
-14
-14
-16
-16
-18
-19
-19
-20
-21
-21
-21
-23
-24
-26
-26
-28
-28
-28
-29
-31
-33
-36
-37
-37
-39
-40
-43
-48

- I D E A % Grad' is equal to the number of students, ages 14-21+, graduating with a regualr high school diploma
divided by the sum of the number who graduated, received a certificate, d r o p p e d out, died, and r e a c h e d
m a x i m u m age.
'Reg Ed % Grad' are for the class of 1998. The percent is calculated by dividing the
number of regular diploma recipients in 1998 by the number of 8th graders counted in 1993, adjusted for population
change. Percentages are from Greene, J. (2001) High School Graduation
Rates in the U n i t e d States.
1/28/2002.

Downloaded

from the web,

http://www.manhattan-inatitute.org/cr

DIF - Difference between graduation rates for special education and regular education.
Differences in state graduation rates should be interpreted with caution. Standards
for graduation vary widely across states.
Please see Data Notes for an explanation of individual state differences on how data are reported
(http://IDEAdata.org/docs/bdatanotes2001.pdf).
Data as of A u g u s t 30, 2002.
U.S. Department of Education, Office of Special Education Programs, Data Analysis System (DANS).

baeo.pdf,

on

Exiting Data Notes (Part B)
Alabama-The
moved,

state

known

improvements

to

attributed the increases in the number of students exiting

special education

be

maximum

continuing

category

and

the

decrease

in

the

reached

age

in the

category

to

in its data collection methodology.

Arizona-The state attributed the increase in the number of students reported in the moved, not known to be continuing
category to incorrect data. The state noted that it is difficult to collect and report clean data in this category but
believes this will change in 1 to 2 years when the new student accountability information system is in place.
California-The state attributed the decrease in the number of children reported in the moved, not known to be
continuing category to a change in the data collection methodology. The state is now forcing school districts to do a
better job of tracking students in the two moved categories.
Colorado-Data reported for school year 2000-01 are actually data for students exiting between December 1999
and December 2000.
Connecticut-In the past few years, many students were counted in the no longer receives special education category
because of a change in the state eligibility guidelines. This change meant that many students were no longer eligible
for special education. These new eligibility guidelines particularly affected students with specific learning
disabilities. This year, there was a decrease in the total number of students who left special education services, as
well as a decrease in the number of students with specific learning disabilities who left special education services.
The state believes this is because the data h a v e b e g u n t o stabilize.
District of Columbia-The District of Columbia reported that it did not report any students in the no longer receives
special education services exit category because it does not collect these data.
Georgia-The state attributed the increase in the number of students in themoved, known t o b e continuing category
to better tracking of transient students in its database.
Hawaii-The

state

impairments

who

attributed

increase

in

the

number

students

speech

or

language

training

of

teachers

category

under

IDEA.

As

a

result

of

taken

out

of

all

special

education

reported

that

the

under

Section
an

504.

resulted

in

increase

in the number

overall

many

The

were

state

increase

in

of Asian/Pacific

the

number

Islanders

of

change

this

in how

students

exiting.

to

with

regarding eligibility for this
and

services

better

special

differently,

education

of

receiving

served

no

the

longer

identified

are

training,
services

students

exiting

students

are

special

Many of the students

and

were

are

now

identified

also

and

an

now served under

education

504

rather than IDEA are of Asian/Pacific Islander descent.

The

state attributed

the decrease

in the number

of students

with

specific

learning

disabilities

who

received a certificate to the large number of students from this category who exited special e d u c a t i o n
due

to

state

efforts

to

place

students

in

the

least

restrictive

environments

or

to

mainstream

them.
Hawaii reported that its. data werecaptured from the Integrated Special EducationDatabase (ISPED), a fairly new
system. As improvements are made in ISPED, the state expects t h e d a t a t o b e c c m e increasingly accurate. The Special
Education Section also plans to resume the practice of verifying data with districts. This practice was curtailed
this past year due to difficulties with matching information from different databases.
Idaho-Data reported for school year 2000-01 are actually datafor students exiting betweenDecember
and December 2000.

1999

The state reported that it awards the same diploma to all students, regardless of whether the diploma is earned
by meeting regular graduation requirements or IEP requirements.

Exiting

Data

Notes

(Part

B)

O h i o - T h e state n o t e d that the number of children reported as reached m a x i m u m age is incorrect. Most of
the students reported have clearly not reached maximum age pursuant to state law because they are under 21 years
old.
Texas-Each fall, the state collects exiting data for the previous year. Data reported for school year 2000-01 are
actually for students exiting in 1999-2000. Due to a different time frame for the collection of disability data and
exiting data, 5,912 records did not have disability data for exiting. Disability was imputed for these students using
the disability distribution for known cases. Disability information for the entire school year will be available for
the exiting report of 2000-01.
Vermont-Data reported for school year 2000-01 are actually data for students exiting between December
and December 2000.

1999

Wisconsin-Data reported for school year 2000-01 are actually data for students exiting between December
and December 2000.

1999

The state reported that the number of Asian/Pacific islanders collected by one school district is incorrect.

Number,

Percentage,

Table 5.2
and Difference from National Baseline of ChildrenAges 6-21 Served in
Different Educational Environments
Under IDEA, Part B
During the 2000-2001 School Year
ALL DISABILITIES
OUTSIDE

R E G U L A R CLASS

c 21%
#
%
..............................................

DIP

NORTH D A K O T A
VERMONT
NEW H A M P S H I R E
OREGON
COLORADO
IDAHO
SOUTH D A K O T A
MINNESOTA
CALIFORNIA
NEBRASKA
KANSAS
NORTH C A R O L I N A
INDIANA
ALASKA
MONTANA
CONNECTICUT
MISSOURI
MAINE
WYOMING
KENTUCKY
NEVADA
NEW YORK
WEST V I R G I N I A
WASHINGTON
FLORIDA
ARIZONA
ALABAMA
MISSISSIPPI
OKLAHOMA
MARYLAND
RHODE ISLAND
IOWA
TENNESSEE
HAWAII
LOUISIANA
MICHIGAN
P U E R T O RICO
NEW JERSEY
WISCONSIN
UTAH
OHIO
PENNSYLVANIA
ARKANSAS
VIRGINIA
ILLINOIS
GEORGIA
NEW MEXICO
DELAWARE
SOUTH C A R O L I N A
TEXAS
MASSACHUSETTS
D I S T R I C T OF C O L U M B I A

33
33
28
26
26
19
19
18
15
13
13
12
12
12
9
9
7
6
6
5
5
4
3
3
3
2
2
1
1
0
0
-I
-i
-i
-2
-2
-2
-2
-3
-4
-5
-5
-8
-9
-10
-10
-13
-14
-14
-17
-28
-42

BUR.

OF I N D I A N A F F A I R S

AMERICAN SAMOA
PALAU
GUAM
V I R G I N ISLANDS
NORTHERN MARIANAS
NATIONAL

BASELINE

9,781
9,734
20,472
49,740
50,423
16,518
9,313
62,741
356,720
23,119
31,473
94,609
82,168
9,289
9,723
36,738
67,028
16,456
5,981
39,702
17,476
192,839
22,217
52,172
163,789
42,086
44,104
25,993
37,091
47,246
12,954
30,197
51,901
9,878
39,098
89,374
25,544
90,688
47,951
20,405
89,679
89,672
20,263
54,441
97,734
56,011
15,724
4,902
30,153
129,886
27,487
441

79
79
74
72
72
65
65
64
61
59
59
58
58
58
55
55
53
52
52
51
51
50
49
49
49
48
48
47
47
46
46
45
45
45
44
44
44
44
43
42
41
41
38
37
36
36
33
32
32
29
18
4

5,296

62

16

371
48
638
355
137

57
39
31
25
25

Ii
-7
-15
-21
-21

2,687,969

46

% - # in environment category + # in all environment categories.
DIP

. Difference

from N a t i o n a l

Baseline.

Please see Data Notes for an explanation of individual state differences on how data are reported
(http://IDEAdata.org/doce/bdatanotes2001.pdf).
Data based on the December I, 2000 count, updated as of August 30, 2002.
U.S. Department of Education, Office of Special Education Programs, Data Analysis System (DAMS).

Number,

Percentage,

Table 5.2
and Difference from National Baseline of Children Ages 6-21 Served in
Different Educational Environments
Under IDEA, Part B
During the 2000-2001 School Year
ALL DISABILITIES
O U T S I D E R E G U L A R CLASS
> 6D%
$
DIF
...............................................
NORTH D A K O T A
NEW H A M P S H I R E
VERMONT
SOUTH D A K O T A
IDAHO
COLORADO
OREGON
MINNESOTA
ALABAMA
WYOMING
MONTANA
OKLAHOMA
ALASKA
KANSAS
MISSOURI
NEBRASKA
WEST V I R G I N I A
MAINE
ARKANSAS
WISCONSIN
KENTUCKY
IOWA
WASHINGTON
MASSACHUSETTS
NEVADA
CONNECTICUT
NORTH C A R O L I N A
TEXAS
ARIZONA
DELAWARE
CALIFORNIA
TENNESSEE
NEW J E R S E Y
PUERTO RICO
OHIO
HAWAII
INDIANA
UTAH
MISSISSIPPI
PENNSYLVANIA
FLORIDA
MARYLAND
MICHIGAN
SOUTH C A R O L I N A
VIRGINIA
GEORGIA
RHODE ISLAND
ILLINOIS
NEW YORK
LOUISIANA
NEW MEXICO
DISTRICT OF C O L U M B I A
BUR.

OF I N D I A N A F F A I R S

AMERICAN SAMOA
PALAU
V I R G I N ISLANDS
GUAM
NORTHERN MARIANAS
NATIONAL

BASELINE

463
1,071
740
896
1,822
5,607
5,568
8,568
8,764
1,107
1,877
9,725
1,984
6,624
15,864
5,013
5,785
4,190
7,421
16,016
11,530
9,911
16,567
23,447
5,429
10,768
28,318
79,814
15,402
2,670
104,492
20,595
37,252
10,627
41,539
4,659
30,065
10,314
12,277
49,193
75,674
23,574
46,760
23,136
37,229
41,356
7,837
76,674
116,112
26,747
15,344
4,229

4
4
6
6
7
8
8
9
i0
10
ii
12
12
12
13
13
13
13
14
14
15
15
15
15
16
16
17
18
18
18
18
18
18
18
19
21
21
21
22
22
22
23
23
24
25
27
28
29
30
30
32
42

576

7

-13

58
25
396
596
329

9
20
28
29
60

-ii
0
8
9
40

1,130,626

20

% - # in environment category + # in all environment categories.
DIF - D i f f e r e n c e

from N a t i o n a l

Baseline.

Please see Data Notes for an explanation of individual state differences on how data are reported
(http : / / IDEAdata. o r g / d o c s / b d a t a n o t e s 2 0 0 1 .pdf) .
Data based on the December I, 2000 count, updated as of August 30, 2002.
U.S. Department of Education, Office of Special Education Programs, Data Analysis System (DAMS).

-16
-16
-14
-14
-13
-12
-12
-ii
-i0
-10
-9
-8
-8
-8
-7
-7
-7
-7
-6
-6
-5
-5
-5
-5
-4
-4
-3
-2
-2
-2
-2
-2
-2
-2
-I
1
1
1
2
2
2
3
3
4
5
7
8
9
10
10
12
22

Number,

Table 5.2
Percentage, and Difference from National Baseline of Children Ages 6-21 Served in
Different E d u c a t i o n a l E n v i r o n m e n t s
U n d e r IDEA, Part B
During the 2 0 0 0 - 2 0 0 1 School Y e a r
ALL DISABILITIES

PUBLIC/PRIVATE
SEPARATE SCHOOL
FACILITY
#
%
...........................................
HAWAII
WEST V I R G I N I A
NORTH D A K O T A
NEW MEXICO
LOUISIANA
INDIANA
TEXAS
OKLAHOMA
WASHINGTON
MONTANA
IDAHO
WYOMING
KENTUCKY
MISSISSIPPI
ARKANSAS
GEORGIA
SOUTH C A R O L I N A
TENNESSEE
ALABAMA
WISCONSIN
MAINE
NORTH C A R O L I N A
COLORADO
NEBRASKA
SOUTH D A K O T A
ALASKA
FLORIDA
NEVADA
ARIZONA
VIRGINIA
KANSAS
OREGON
NEW HAMPSHIRE
IOWA
CALIFORNIA
PENNSYLVANIA
MISSOURI
UTAH
MICHIGAN
RHODE ISLAND
VERMONT
MINNESOTA
DELAWARE
CONNECTICUT
PUERTO RICO
ILLINOIS
NEW YORK
MARYLAND
OHIO
MASSACHUSETTS
NEW JERSEY
D I S T R I C T OF C O L U M B I A

DIF

0
61
59
242
490
804
2,688
478
729
140
212
97
665
480
487
1,510
974
1,312
1,071
1,404
406
2,240
i, 116
635
237
279
6,074
651
1,754
3,171
1,160
1,682
678
i, 647
15,839
6, 335
3,622
1,593
6,993
1,033
483
4,015
683
3,178
2,809
14,921
22,650
6,775
14,688
I0,940
18,654
2,957

0.0
0.1
0.5
0.5
0.6
0.6
0.6
0.6
0 .7
0.8
0.8
0.8
0.9
0.9
0.9
1.0
1.0
i.I
1.2
1.3
1.3
1.4
1.6
1.6
1.7
1.7
1.8
1 .9
2.0
2.1
2.2
2.4
2.4
2.5
2.7
2.9
2.9
3.3
3.5
3.7
3 .9
4.1
4 .5
4.8
4.9
5.6
5.8
6.7
6.7
7.2
9.1
29.2

-3.0
-2.9
- 2.5
-2.5
-2.4
-2.4
-2.4
-2.4
-2.3
-2.2
-2.2
-2.2
-2.1
-2.1
-2.1
-2.0
-2.0
-1.9
-1.8
-1.7
-1.7
-1.6
-I. 4
-1.4
-1.3
-1.3
-1.2
- 1 .1
-1.0
-0.9
-0.8
-0.6
-0.6
-0.5
-0.3
-0.1
-0.1
0.3
0.5
0.7
0.9
1.1
i. 5
1.8
1.9
2.6
2.8
3.7
3.7
4.2
6.1
26.2

AMERICAN SAMOA

0

0 .0

-3.0

V I R G I N ISLANDS
GUAM
BUR. OF INDIAN A F F A I R S
NORTHERN MARIANAS
PALAU

0
3
13
4
3

0.0
0.1
0.2
0.7
2.4

-3.0
-2.9
-2.8
-2.3
-0.6

173,824

3.0

NATIONAL BASELINE

4 - # in environment category + # in all environment
categories. D I F = D i f f e r e n c e f r o m N a t i o n a l
Baseline.
Please see Data Notes for an explanation of individual state differences on how data are reported
(http://IDEAdata.org/docs/bdatanotee2001.pdf).
Data based on the December i, 2000 count, updated as of August 30, 2002.

U.S. Department ofEducaUon, Offlce ofSpecia|EducaUom Programs, Data Analysis System (DANS).

Educational
Alabama-The
part-time

Environments
state

early

improvements

attributed

Data

Notes

the increase

childhood/part-time

early

in

the number
childhood

of children

special

ages

education

3 through

5 served

category

to

in

district

the
level

in the transition of children from Part C to Part B.

The state attributed the decrease in the number of students ages 6 through 21 served in public residential
facilities to a concerted effort to place students with disabilities in regular classrooms.
California-The state attributed the increase in the number of children ages 6 through 21 who received special
education outside the regular class less than 21% of the day to an increase in the number of special education
students being placed in less restrictive environments.
Illinois-The state noted that some of its definitions do not match Federal definitions for time outside the regular
classroom. Illinois tracks time outside the classroom in two categories: from 1 to 49% of the school day and more than
50% of the school day.
Kentucky-The state a t t r i b u t e d the decreases in both the early c h i l d h o o d setting and the early
childhood special education setting and the increase in the part-time early childhood/part-time
early c h i l d h o o d special
education
setting to district
training
on e d u c a t i o n a l
environments.
Districts have been trained to report students who have any amount of time in both programs in the
part-time early childhood/ p a r t - t i m e e a r l y c h i l d h o o d s p e c i a l e d u c a t i o n category. Previously, m a n y
d i s t r i c t s r e p o r t e d s t u d e n t s as e i t h e r f u l l - t i m e e a r l y c h i l d h o o d or f u l l - t i m e e a r l y c h i l d h o o d
s p e c i a l e d u c a t i o n setting based on percentages similar to those used in the placement categories for
students ages 6 through 21.
The state attributed the increase in the separate school environment to three specific districts,
which had new special education directors.

two of

Missouri-The state reported that the increase in part-time early childhood special education is due to a change in
the crosswalk from the school-age educational environment categories to the early childhood categories used for
kindergarten students.
Montana-The state has a statute that allows school districts to identify children ages 3 through 5 under the category
"child with disabilities," without specifying a disability category. This year about 72% of the students in this age
group were reported by disability. The state used the reported disability for the 72% to impute disability for the
remaining 28%. In previous years, the state imputed disability for 3- to 5-year-olds using the disability
distribution for 6-year olds.
Montana provided unduplicated, rather than duplicated, counts of children with disabilities served in correctional
facilities and enrolled in private schools not placed or referred by public agencies. The state will correct this
error for the 2001-02 educational environments data.
Nebraska-The state reported that 67 students served in private residential facilities were counted in
other educational environments.
New York-The state reported that school-age (kindergarten) students with disabilities who are 4 to 5 years old are
not reported on the educational environments table.
North Carolina-The state does not collect race/ethnicity data for children enrolled in private schools, not
placed or referred by public agencies.
Ohio-The state increased the number of placement options from the 10 used during the 1999-2000 school year to 23 for
the 2000-01 school year. The state attributed the changes in the number of children served in same of the educational
environments for 6- through 21-year-olds to this change in reporting categories.

Educational
Oregon-The
them
in
The

in

Environments
state

considers

the count

the 3-through-5
state
how

Notes
who

(Continued)

are 5 years

21-year-olds.

old on

The

state

number

of

September

counts

1 to be
who

the
early

coded

decrease
childhood

children.

in

the

special

education

children

ages

3

through

to

one

settings

The

age and includes

turn 5 after

September

5

in

part-time

program

in

the

1

state

is

state

early
that

This program had 171 students in this category during the previous year, and none

in the category for 2000-01. The program increased the number of children reported in
education.

school

children

age group.

attributed
it

children

of 6- through

childhood/part-time
changed

Data

providing

additional

training

to

all

early

childhood

special

contractors to improve data quality in

the upcoming year.
The state attributed the increase in the number of children ages 6 through 21 in public residential facilities to the
expanded Youth Correction Education Program in Oregon. Within the past 3 years, five youth correctional facilities and
one "boot camp" opened, bringing the state total to 13 facilities. The overall student population served in these
facilities, previously capped at 513 students, was raised to around 1,100 statewide. The cap is increased gradually as
facilities fill. Many students in Oregon Youth Authority have been previously determined IDEA eligible and were
served while in public school (estimates range from 40% to 64%) . In addition, the state reported that 73 students in
this category were most likely miscoded by LEAs. The state is working with LEAs to correctly code students in the
future.
Puerto Rico-The state attributed the changes in the number of students served in various educational environments to
population growth and to the state's special education policies. Educational envirornments are based on children's
individual needs and are reevaluated every year. Therefore, the same child may move in and out of different
educational environments each year b a s e d on need.
Texas-The state noted that some of its definitions do not match Federal definitions for the amount of time spent
outside the regular classroom. When Texas cross-walked state categories into Federal categories, many students were
counted as spending more time outside the regular classroom than they actually did. The following categories were
affected: (i) special education outside regular class less than 21% of day, (2) special education outside regular class
at least 21% of day and no more than 60% of day, and (3) special education outside regular class more than 60% of day.
The definition of the mainstream instructional arrangement in Texas includes only those students who receive their full
instructional day in a general education setting with special education support. Specific data about students
receiving "pull-out" services for less than 21% of the day are unavailable; therefore, many students who could be
reported in category 1 were reported in category 2. The Texas definition of self-contained classroom includes students
who spend 50% or more of their school day outside the regular classroom, whereas the Federal definitions use 60% as the
cutoff. Students in Texas who are outside the regular classroom for 50% to 60% of t_heir instructional day were included
in category 3. Texas revised its data collection system and will more accurately capture data related to Federal
categories for the 2001-02 school year.
Texas state law mandated a change in the collection of data in several environments. Three state categories-selfcontained, separate campus, multidistrict class, and community class-were collapsed into one "off home campus"
environment. Students served in these envirornments were previously reported in the public separate facility and
separate class environments. In the 200001 count, these students were all reported to OSEP in the public separate
facility category. As a result, the number of children reported in public separate facilities is higher than the number
of students actually served in this environment.

The state does not collect race/ethnicity data for children enrolled in private p l a c e d
r e f e r r e d b y p u b l i c agencies.

or

schools,

not

Educational

Environments

Data

Notes

(Continued)

West Virginia-The state attributed the decrease in the number of children ages 3 through 5 served in
part-time early childhood/part-time early childhood special education environments to a change in data
collection methodology. The 1999-2000data collection was the first year thatdistricts used thenewdefinitions
and codes for reporting childrenages 3through 5; however, scme districts did not update the definitions and codes.
until 2000-01. The state believes that data collected this year are more accurate.

Number

Table 8.2
(Excluding Children at Risk), Percentage (Based on 2000 Census Population), and Difference
National Baseline of Infants and Toddlers Receiving Early Intervention Services
December i, 2001
BIRTH
THROUGH
TOTAL

POPULATION
0-2

PERCENTAGE
OF
POPULATION

STATE
.....................

0-i

1-2

MASSACHUSETTS
NEW YORK
HAWA I I
INDIANA
CONNECT ICUT
DELAWARE
RHODE ISLAND
WYOMING
NEW HAMPSHIRE
FLORIDA
WISCONSIN
ARKANSAS
KANSAS
KENTUCKY
PENNSYLVANIA
VERMONT
MARYLAND
MAINE
WEST VIRGINIA
COLORADO
ALASKA
IDAHO
SOUTH DAKOTA
TENNESSEE
VIRGINIA
UTAH
ILLINOIS
NEW JERSEY
TEXAS
MONTANA
OKLAHOMA
MICHIGAN
PUERTO RICO
OHIO
CALI FORNIA
MISSISSIPPI
NORTH DAKOTA
MINNESOTA
NORTH CAROLINA
IOWA
DISTRICT OF COLUMBIA
OREGON
NEW MEXICO
NEBRASKA
WAS H ING TON
SOUTH CAROLINA
MISSOURI
ARIZONA
LOU I S IANA
ALABAMA
NEVADA
GEORGIA

2,088
2,313
378
1,501
442
176
177
81
154
2,874
680
413
439
458
1,644
60
563
69
236
696
90
216
82
820
550
433
998
679
2,767
164
577
1,226
222
1,103
4,967
336
63
388
533
241
19
217
114
117
340
289
309
417
319
239
116
485

............................................................
i
3,836
6,563
12,487
235,958
5.29
3.19
7,854
20,250
30,417
732,065
4.15
2.05
519
793
1,690
46,412
3.64
1.54
2,808
4,336
8,645
253,136
3.42
1.32
1,094
2,343
3,879
130,813
2.97
0.87
305
422
903
30,867
2.93
0.83
309
602
1,088
37,775
2.88
0.78
172
278
531
18,561
2.86
0.76
358
643
1,155
43,897
2.63
0.53
4,455
7,113
14,442
561,839
2.57
0.47
1,492
3,040
5,212
203,339
2.56
0.46
962
1,399
2,774
108,555
2.56
0.46
852
1,447
2,738
113,456
2.41
0.31
1,314
2,038
3,810
159,519
2.39
0.29
3,383
5,164
10,191
428,274
2.38
0.28
140
271
471
19,807
2.38
0.28
1,479
2,858
4,900
209,218
2.34
0.24
266
612
947
41,453
2.28
0.18
469
662
1,367
60,404
2.26
0.16
1,307
2,041
4,044
179,130
2.26
0.16
195
339
624
28,231
2.21
0.ii
393
648
1,257
58,550
2.15
0.05
201
372
655
30,516
2.15
0.05
1,590
2,291
4,701
224,825
2.09
-0.01
1,688
3,476
5,714
276,614
2.07
-0.03
820
1,241
2,494
129,200
1.93
-0.17
3,365
5,658
10,021
520,550
1.93
-0.17
1,952
3,781
6,412
333,135
1.92
-0.18
5,918
9,486
18,171
977,438
1.86
-0.24
220
216
600
32,532
1.84
-0.26
899
1,151
2,627
143,177
1.83
-0.27
2,346
3,522
7,094
398,600
1.78
-0.32
855
1,906
2,983
174,849
1.71
-0.39
2,708
3,801
7,612
448,690
1.70
-0.40
8,407
11,051
24,425
1,459,066
1.67
-0.43
660
1,034
2,030
123,078
1.65
-0.45
142
166
371
23,357
1.59
-0.51
871
1,793
3,052
195,989
1.56
-0.54
1,753
2,646
4,932
326,535
1.51
-0.59
508
888
1,637
112,488
1.46
-0.64
101
159
279
19,276
1.45
-0.65
602
1,068
1,887
132,734
1.42
-0.68
342
650
1,106
78,338
1.41
-0.69
296
540
953
70,106
1.36
-0.74
1,038
1,741
3,119
235,475
1.32
-0.78
695
1,109
2,093
159,387
1.31
-0.79
873
1,643
2,825
221,068
1.28
-0.82
1,035
1,472
2,924
229,836
1.27
-0.83
750
1,242
2,311
191,286
1.21
-0.89
740
1,107
2,086
177,099
1.18
-0.92
306
473
895
86,767
1.03
-1.07
1,151
1,876
3,512
358,255
0.98
-1.12

AMERICAN SAMOA
GUAM
NORTHERN MARIANAS
PALAU
V I R G I N ISLANDS
BUR. OF INDIAN AFFAIRS
NATIONAL BASELINE

2
7

12
15

36
26

50
48

65

69

73

207

34,952

76,890

131,556

243,398

PERCENTAGE OF POPULATION = BIRTH THROUGH 2 TOTAL + POPULATION

= Difference

from National

2-3

2

from

11,591,525

2.10

0-2. DIF

Baseline.

971 children were added to Virginia's count of two year olds to adjust for children under the age of 3 who
were served under IDEA, Part B.
Population data are provided from summary file of the 2000 Census,
population data are from the year prior to disability counts.
Because criteria for Part C eligibility varies widely across states,
should be interpreted with caution.

U.S. Bureau of the Census.

These

differences in identification rates on this table

Please see Data Notes for an explanation of individual state differences on how data are reported
(http://IDEAdata.org/docs/cdatanotes2001.pdf).
Data based on the December i, 2001 count, updated as of August 30, 2002.
r .S. Department of Education, Office of Special Education Programs, Data Analysis System (DANS).

DIF

Number

Table 8.3
(Excluding Children at Risk), Percentage (Based on 2000Census Population), and Difference from
National Baseline of Infants and Toddlers Receiving Early intervention Services
December i, 2001
Grouped by Eligibility Criteria

BIRTH
PERCENTAGE
THROUGH 2
POPULATION
OF
STATE
0-1
1-2
2-3
TOTAL
0-2
POPULATION
........................................................................................................

DIF

I

Broad Eligibility Criteria
MASSACHUSETTS
HAWAII
INDIANA
DELAWARE
WYOMING
NEW HAMPSHIRE
FLORIDA
WISCONSIN
ARKANSAS
KANSAS
PENNSYLVANIA
VERMONT
MARYLAND
MAINE
WEST VIRGINIA
COLORADO
SOUTH DAKOTA
VIRGINIA
MICHIGAN
OHIO
MISSISSIPPI
MINNESOTA
NORTH CAROLINA
IOWA
NEW MEXICO
WASHINGTON
LOUISIANA
ALABAMA

2,088
378
1,501
176
81
154
2,874
680
413
439
1,644
60
563
69
236
696
82
550
1,226
1,103
336
388
533
241
114
340
319
239

3,836
519
2,808
305
172
358
4,455
1,492
962
852
3,383
140
1,479
266
469
1,307
201
1,688
2,346
2,708
660
871
1,753
508
342
1,038
750
740

6,563
793
4,336
422
278
643
7,113
3,040
1,399
1,447
5,164
271
2,858
612
662
2,041
372
3,476
3,522
3,801
1,034
1,793
2,646
888
650
1,741
1,242
1,107

12,487
1,690
8,645
903
531
1,155
14,442
5,212
2,774
2,738
10,191
471
4,900
947
1,367
4,044
655
5,714
7,094
7,612
2,030
3,052
4,932
1,637
1,106
3,119
2,311
2,086

235,958
46,412
253,136
30,867
18,561
43,897
561,839
203,339
108,555
113,456
428,274
19,807
209,218
41,453
60,404
179,130
30,516
276 614
398 600
448 690
123 078
195 989
326 535
112 488
78 338
235 475
191 286
177 099

5.29
3.64
3.42
2.93
2.86
2.63
2.57
2.56
2.56
2.41
2.38
2.38
2.34
2.28
2.26
2.26
2.15
2.07
1.78
1.70
1.65
1.56
1.51
1.46
1.41
1.32
1.21
1.18

3.19
1.54
1.32
0.83
0.76
0.53
0.47
0.46
0.46
0.31
0.28
0.28
0.24
0.18
0.16
0.16
0.05
-0.03
-0.32
-0.40
-0.45
-0.54
-0.59
-0.64
-0.69
-0.78
-0.89
-0.92

Moderate Eligibility
NEW YORK

2,313

7,854

20,250

30,417

442
177
458
216
820
433
998
679
2,767
222
4,967
217
117
289
485

1,094
309
1,314
393
1,590
820
3,365
1,952
5,918
855
8,407
602
296
695
1,151

2,343
602
2,038
648
2,291
1,241
5,658
3,781
9,486
1,906
11,051
1,068
540
1,109
1,876

3,879
1,088
3,810
1,257
4,701
2,494
10,021
6,412
18,171
2,983
24,425
1,887
953
2,093
3,512

732,065
130,813
37,775
159,519
58,550
224,825
129,200
520,550
333,135
977,438
174,849
1,459,066
132,734
70,106
159,387
358,255

4.15
2.97
2.88
2.39
2.15
2.09
1.93
1.93
1.92
1.86
1.71
1.67
1.42
1.36
1.31
0.98

2.05
0.87
0.78
0.29
0.05
-0.01
-0.17
-0.17
-0.18
-0.24
-0.39
-0.43
-0.68
-0.74
-0.79
-1.12

Criteria

CONNECTICUT
RHODE ISLAND
KENTUCKY
IDAHO
TENNESSEE
UTAH
ILLINOIS
NEW J E R S E Y
TEXAS
PUERTO RICO
CALIFORNIA
OREGON
NEBRASKA
SOUTH CAROLINA
GEORGIA
Narrow Eligibility Criteria
ALASKA

90

195

339

624

28,231

2.21

0.ii

MONTANA
OKLAHOMA
NORTH DAKOTA
DISTRICT OF COLUMBIA
MISSOURI
ARIZONA
NEVADA

164
577
63
19
309
417
116

220
899
142
101
873
1,035
306

216
1,151
166
159
1,643
1,472
473

600
2,627
371
279
2,825
2,924
895

32,532
143,177
23,357
19,276
221,068
229,836
86,767

1.84
1.83
1.59
1.45
1.28
1.27
1.03

-0.26
-0.27
-0.51
-0.65
-0.82
-0.83
-1.07

2
7

12
15

36
26

50
48

65

69

73

207

34,952

76,890

131,556

243,398

11,591,525

2.10

Outlying Areas
AMERICAN SAMOA
GUAM
NORTHERN MARIANAS
PALAU
VIRGIN ISLANDS
BUR. OF INDIAN AFFAIRS

NATIONAL B A S E L I N E
PERCENTAGE

OF P O P U L A T I O N - B I R T H

DIF - Difference

from National

THROUGH 2 T O T A L + P O P U L A T I O N 0-2.
Baseline.

971 children were added to Virginia's count of two year olds to adjust for children under the age of 3 who
were served under IDEA, Part B.
Population data are provided from summary file of the 2000 Census, U.S. Bureau of the Census. These population
data are from the year prior to disability counts.
Because criteria for Part C eligibility varies widely across states, differences
should be interpreted with caution.

in identification

Please see Data Notes for an explanation of individual state differences on how data are reported
(http://IDEAdata.org/docs/cdatanotes2001.pdf).
Data based on the December i, 2001 count, updated as of August 30, 2002.

rates on this table

Table 8.4
Number Excluding Children at Risk), Percentage (Based on 2000 Census Population), and Difference
Baseline of Children Age 0-1 Receiving Early Intervention Services

STATE

AGE 0-1
SERVED
PERCENTAGE
UNDER
POPULATION
OF
PART C
Age 0
POPULATION
...................................................

MASSACHUSETTS
HAWAII
INDIANA
DELAWARE
FLORIDA
MONTANA
RHODE ISLAND
WYOMING
OKLAHOMA
WEST VIRGINIA
PENNSYLVANIA
KANSAS
ARKANSAS
COLORADO
NEW HAMPSHIRE
IDAHO
TENNESSEE
CONNECTICUT
CALIFORNIA
WISCONSIN
UTAH
ALASKA
NEW YORK
VERMONT
MICHIGAN
KENTUCKY
TEXAS
NORTH DAKOTA
MISSISSIPPI
MARYLAND
SOUTH DAKOTA
OHIO
IOWA
NEW JERSEY
MINNESOTA
VIRGINIA
ILLINOIS
ARIZONA
SOUTH CAROLINA
MAINE
NEBRASKA
LOUISIANA
OREGON
NORTH CAROLINA
WASHINGTON
NEW MEXICO
MISSOURI
ALABAMA
GEORGIA
NEVADA
PUERTO RICO
DISTRICT OF COLUMBIA
AMERICAN SAMOA
GUAM
NORTHERN MARIANAS
PALAU
VIRGIN ISLANDS
BUR. OF INDIAN AFFAIRS
NATIONAL BASELINE
PERCENTAGE OF POPULATION
DIP - Difference

-

from National

December i, 2001
2,088
378
1,501
176
2,874
164
177
81
577
236
1,644
439
413
696
154
216
820
442
4,967
680
433
90
2,313
60
1,226
458
2,767
63
336
563
82
1,103
241
679
388
550
998
417
289
69
117
319
217
533
340
114
309
239
485
116
222
19

77,998
15,464
84,517
10,286
186,977
10,732
12,206
6,130
47,533
20,176
141,431
37,977
36,065
60,823
14,006
19,700
75,127
42,719
483,143
67,474
44,605
9,361
243,891
6,381
131,188
53,156
330,770
7,660
41,217
69,647
10,239
148,468
37,338
110,298
65,072
92,708
173,373
77,421
53,947
13,456
23,459
64,092
44,189
110,654
77,740
26,335
72,842
59,101
120,992
29,046
58,043
6,518

2.68
2.44
1.78
1.71
1.54
1.53
1.45
1.32
1.21
1.17
1.16
1.16
1.15
1.14
i. I0
1.10
1.09
1.03
1.03
1.01
0.97
0.96
0.95
0.94
0.93
0.86
0.84
0.82
0.82
0.81
0.80
0.74
0.65
0.62
0.60
0.59
0.58
0.54
0.54
0.51
0.50
0.50
0.49
0.48
0.44
0.43
0.42
0.40
0.40
0.40
0.38
0.29

3,863,691

0.90

DIP

1.78
1.54
0.88
0.81
0.64
0.63
0.55
0.42
0.31
0.27
0.26
0.26
0.25
0.24
0.20
0.20
0.19
0.13
0.13
0.11
0.07
0.06
0.05
0.04
0.03
-0.04
-0.06
-0.08
-0.08
-0.09
-0.10
-0.16
-0.25
-0.28
-0.30
-0.31
-0.32
-0.36
-0.36
-0.39
-0.40
-0.40
-0.41
-0.42
-0.46
-0.47
-0.48
-0.50
-0.50
-0.50
-0.52
-0.61

2
7
65

34,952

AGE 0-i SERVED UNDER PART C + POPULATION AGE 0.

from National

Baseline.

Population data are provided from summary file of the 2000 Census, U.S. Bureau of the Census. These population
data are from the year prior to disability counts.
Because criteria for Part C eligibility varies widely across states, differences
be interpreted with caution.

in identification

Please see Data Notes for an explanation of individual state differences on how data are reported

(http://IDEAdata.org/docs/cdatanotes2OOl.pdf).
Data based on the December i, 2001 count, updated as of August 30, 2002.
U.S. Department of Education, Office of Special Education Programs, Data Analysis System (DAMS).

rates on this table should

Child Count Data Notes (Part C)
Alaska-Race/ethnicity was imputed for 99 children. The child count for 2- to 3-year-olds includes

49

c h i l d r e n over the age of 3.
California-Although the state serves at-risk children, it did not submit data on the number of at-risk children
served in the 2001 child count. Due to the time lag between when a delay is identified and when this information is
updated in the state's data system, the state is no longer able to distinguish the at-risk population from other
Early Start consumers.
Indiana-The reported child count is not complete The state expects to revise the count in the future.
I o w a - T h e state reported a 15% increase in the child count as a result of improved Child Find and improved data
reporting as a result of modifications to the computerized information system.
Nevada-The state attributes the decrease in the number of children served to unfilled direct service positions
and/or frozen positions for direct service personnel. These staff shortages have resulted in a waiting list. Nevada
is unable to serve all of the children with disabilities that it has identified. In addition, as a result of a change
in state policy, Nevada no longer serves c h i l d r e n who are at-risk.
New Hampshire-The slight decline in the child count reflects a change in reporting methodology. Last year, the count
was based on survey information that was not completely accurate. The state b e l i e v e s this year's data are
correct.
Rhode Island-The state imputed race/ethnicity for 122 infants and toddlers using the known distribution. They also
counted some children (2.6% of total count) who had turned age 3 in the 2 - t o - 3 age category.
Washington-The state did not report race/ethnicity for 214 children whose race/ethnicity was u n k n o w n .

Number,

Percentage

Table 9.1
(Based on the Total for All Settings), and Difference from National Baseline
of Infants and Toddlers Birth Through Age 2 S e r v e d in
Different Early Intervention Settings Under Part C
December i, 2000

HOME
STATE
#
%
...............................................
MASSACHUSETTS
12,145
i00
CONNECTICUT
3,660
96
WEST V I R G I N I A
1,463
96
NEW H A M P S H I R E
1,137
94
OKLAHOMA
2,296
93
KENTUCKY
2,766
92
NORTH D A K O T A
334
92
NEW J E R S E Y
5,011
92
ALASKA
596
92
PENNSYLVANIA
8,558
91
MONTANA
520
91
TEXAS
14,316
89
LOUISIANA
1,909
88
IOWA
1,016
85
INDIANA
6,934
84
NORTH C A R O L I N A
3,607
84
KANSAS
2,042
82
WYOMING
409
80
MISSOURI
2,396
79
WISCONSIN
4,016
78
MINNESOTA
2,284
77
SOUTH D A K O T A
496
77
MICHIGAN
5,564
77
UTAH
1,727
76
HAWAII
2,721
76
NEW YORK
20,362
76
IDAHO
951
75
VERMONT
322
74
VIRGINIA
2,263
73
ARIZONA
2,086
71
MARYLAND
3,331
69
ALABAMA
1,366
68
NEBRASKA
803
68
RHODE I S L A N D
644
68
SOUTH C A R O L I N A
1,519
66
ILLINOIS
7,084
65
NEW M E X I C O
1,137
65
GEORGIA
3,030
65
COLORADO
1,299
63
TENNESSEE
2,561
60
CALIFORNIA
5,709
58
OHIO
3,964
55
OREGON
994
54
MISSISSIPPI
1,128
51
NEVADA
426
44
WASHINGTON
1,063
37
P U E R T O RICO
1,116
35
DELAWARE
322
32
MAINE
253
30
ARKANSAS
604
26
FLORIDA
3,484
24
D I S T R I C T OF C O L U M B I A
34
17

DIP
28
24
24
22
21
20
20
20
20
19
19
17
16
13
12
12
i0
8
7
6
5
5
5
4
4
4
3
2
1
-i
-3
-4
-4
-4
-6
-7
-7
-7
-9
-12
-14
-17
-18
-21
-28
-35
-37
-40
-42
-46
-48
-55

GUAM

206

88

16

NORTHERN MARIANAS
V I R G I N ISLANDS
A M E R I C A N SAMOA
PALAU

32
41
0
0

76
47
0

4
-25
-72

156,057

72

NATIONAL

BASELINE

% . # in setting category + total # in all setting categories.
DIF

. Difference

from N a t i o n a l

Baseline.

Please see Data Notes for an explanation of individual state differences on how data are reported

(http://IDEAdata.org/docs/cdatanotes2OOl.pdf).
Data based on the December i, 2000 count, updated as of August 30, 2002.

U.S. Department of Education, Offlce ofSpedalEducaUon Programs, Data Analysis System(DAMS).

Number,

Percentage

Table 9.1
(Based on the Total for All Settings), and Difference from National Baseline
of Infants and Toddlers Birth Through Age 2 Served in
Different Early Intervention Settings Under Part C
D e c e m b e r i, 2000
TYPICALLy
DEVELOPING
PROGRAMS
STATE
k
%
...............................................
ARKANSAS
743
31.79
SOUTH D A K O T A
127
19.69
VERMONT
83
18.95
DISTRICT OF C O L U M B I A
36
17.48
GEORGIA
784
16.76
MAINE
137
16.27
NEBRASKA
128
10.80
WYOMING
55
10.76
ALABAMA
212
10.62
TEXAS
1,642
10.18
NORTH C A R O L I N A
416
9.67
TENNESSEE
406
9.55
WASHINGTON
248
8.55
MISSOURI
241
7.93
NORTH D A K O T A
25
6.89
MISSISSIPPI
141
6.33
KANSAS
150
6.04
PENNSYLVANIA
518
5.51
COLORADO
112
5.39
NEVADA
52
5.32
NEW H A M P S H I R E
64
5.27
IOWA
63
5.26
MONTANA
30
5.23
WISCONSIN
269
5.22
NEW J E R S E Y
264
4.83
MINNESOTA
134
4.55
IDAHO
55
4.32
MARYLAND
174
3.61
FLORIDA
491
3.45
OREGON
62
3.38
DELAWARE
31
3.10
CONNECTICUT
117
3.08
ALASKA
20
3.07
VIRGINIA
95
3.06
INDIANA
217
2.63
HAWAII
85
2.38
P U E R T O RICO
71
2.20
RHODE I S L A N D
20
2.10
OHIO
147
2.03
SOUTH C A R O L I N A
38
1.66
ILLINOIS
158
1.45
NEW YORK
380
1.41
UTAH
30
1.33
NEW M E X I C O
17
0.97
WEST V I R G I N I A
13
0.85
LOUISIANA
18
0.83
MICHIGAN
34
0.47
OKLAHOMA
1
0.04
ARIZONA
0
0.00
CALIFORNIA
0
0.00
KENTUCKY
0
0.00
MASSACHUSETTS
0
0.00
VIRGIN

ISLANDS

NORTHERN MARIANAS
GUAM
AMERICAN SAMOA
PALAU
NATIONAL

BASELINE

DIF
27.48
15.38
14.64
13.17
12.45
11.96
6.49
6.45
6.31
5.87
5.36
5.24
4.24
3.62
2.58
2.02
1.73
1.20
1.08
1.01
0.96
0.95
0.92
0.91
0.52
0.24
0.01
-0.70
-0.86
-0.93
-1.21
-1.23
-1.24
-1.25
-1.68
-1.93
-2.11
-2.21
-2.28
-2.65
-2.86
-2.90
-2.98
-3.34
-3.46
-3.48
-3.84
-4.27
-4.31
-4.31
-4.31
-4.31

9

10.34

6.03

2
6
0
0

4.76
2.56
0.00

0.45
-1.75
-4.31

9,371

4.31

% . # in setting category + total M in all setting categories.
DIF = D i f f e r e n c e

from N a t i o n a l

Baseline.

Please see Data Notes for an explanation of individual state differences on how data are reported

(http://IDEAdata.org/docs/cdatanotes200i.pdf).
Data based on the December i, 2000 count, updated as of August 30, 2002. U.S.Departmentof

EducationOfficeofSpecialEducationPrograms,DataAnalysisSystem(DANS).

Number,

Percentage

Table 9.1
[Based on the Total for All Settings), and Difference from
of Infants and Toddlers Birth Through Age 2 Served in
Different Early Intervention Settings Under Part C
December I, 2000

NATURAL
ENVIRONMENTS
STATE
#
%
...............................................
MASSACHUSETTS
CONNECTICUT
NEW H A M P S H I R E
TEXAS
NORTH DAKOTA
SOUTH D A K O T A
PENNSYLVANIA
WEST V I R G I N I A
NEW J E R S E Y
MONTANA
ALASKA
NORTH C A R O L I N A
OKLAHOMA
VERMONT
KENTUCKY
WYOMING
IOWA
LOUISIANA
KANSAS
MISSOURI
INDIANA
WISCONSIN
MINNESOTA
GEORGIA
ALABAMA
IDAHO
NEBRASKA
HAWAII
UTAH
MICHIGAN
NEW YORK
VIRGINIA
MARYLAND
ARIZONA
RHODE ISLAND
TENNESSEE
SOUTH C A R O L I N A
COLORADO
ILLINOIS
NEW MEXICO
CALIFORNIA
ARKANSAS
OREGON
MISSISSIPPI
OHIO
NEVADA
MAINE
WASHINGTON
PUERTO RICO
DELAWARE
D I S T R I C T OF C O L U M B I A
FLORIDA

12,145
3,777
1,201
15,958
359
623
9,076
i, 476
5,275
550
616
4,023
2,297
405
2,766
464
1,079
i, 927
2,192
2,637
7,151
4,285
2,418
3,814
1,578
I, 006
931
2,806
i, 757
5,598
20,742
2,358
3,505
2,086
664
2,967
1,557
1,411
7,242
i, 154
5,709
i, 347
i, 056
1,269
4,111
478
390
1,311
i, 187
353
70
3,975

National Baseline

DIF

100
100
99
99
99
97
97
97
96
96
95
93
93
92
92
91
90
89
88
87
87
83
82
82
79
79
79
79
78
77
77
76
73
71
70
70
68
68
66
66
58
58
58
57
57
49
46
45
37
35
34
28

24
24
23
23
23
21
21
21
20
20
19
17
17
16
16
15
14
13
12
ii
ii
7
6
6
3
3
3
3
2
1
1
0
-3
-5
-6
-6
-8
-8
-10
-10
-18
-18
-18
-19
-19
-27
-30
-31
-39
-41
-42
-48

GUAM

212

91

15

NORTHERN MARIANAS
VIRGIN ISLANDS
AMERICAN SAMOA
PALAU

34
50
0
0

81
57
0

5
-19
-76

165,428

76

NATIONAL

BASELINE

% . # in setting category + total # in all setting categories.
DIF

. Difference

from N a t i o n a l

Baseline.

Natural Environments is a constructed category that combines the early intervention settings, Home and
T y p i c a l l y D e v e l o p i n g Programs.
Please see Data Notes for an explanation of individual state differences on how data are reported

(http://IDEAdata.orq/docs/cdatanotes200i.pdf).
Data based on the December i, 2000 count, updated as of August 30, 2002.
U.S. Department of Education, Office of Special Education Programs, Data Analysis System (DAMS).

Settings Data Notes
Alabama-The
d e c l i n e in the number of infants a n d toddlers in p r o g r a m s d e s i g n e d for c h i l d r e n with
developmental delays or disabilities and in the service provider location and the increase in the number reported in the
home setting category is the result of Alabama's move to serve children in m o r e n a t u r a l environments.
Florida-The change in the number of children reported in the settings categories for 2000 is a result of a change in
how the state classifies a child who receives services in a variety of settings. Prior to 2000, Florida assigned
the child's setting/location based on the initial service location data in the Florida Early Intervention Program
data system. For the December 2000 data, each child's service setting was determined based on a hierarchy of
settings.
Illinois-The increase in the number of children served in almost all the settings is the result of caseload growth
during the 2000-01 reporting period. This was reflected in the 2000 child count. The state continued implementation
of a new front-end data system, so the data are also clean.
Kentucky-Kentucky only determines whether the program setting is home or community based versus office or center
based. Because all children may receive services in multiple settings, when the state reports data to OSEP it
assigns the service provider location to all children not also served in the home or c o m m u n i t y setting.
Missouri-The decrease in the other settings category is a result of better identification of children's primary
settings by the state. These improvements allow the state to assign the a p p l i c a b l e O S E P settings category.
New York-The increase in children served primarily in the home environment is the result of the state's emphasis on the
delivery of services in natural environments. This is also the explanation for the decrease in the number of children
served in programs designed for children w i t h d e v e l o p m e n t a l delays or d i s a b i l i t i e s .
The increase in the number of children served primarily at a service provider location or other setting is a result
of guidance the state gave to counties regarding how to code specific settings into the OSEP data collection
categories.
Oklahoma-The state attributes the increase in the other settings category to a mistake in the assignment of settings
categories. Through technical assistance, the state encouraged data collectors to use the other settings category
when serving children in natural environment settings other than the child's home or child care environments. The
state is providing further assistance to data collectors so that they better understand each program settings
category.
Oregon-The state reported that the bulk of the number of infants and toddlers served in the service provider location
setting occurred in two regions of the state. These two regions account for most of the decrease in the number of
children (N = -54) in the programs for developmental delay category. According to Oregon, because of the similarity in
the definitions of these two settings (either can serve a group of children with disabilities), they believe there was
a clarification/
interpretation made for these two sites. This accounted for the increase in the service provider location setting.
They will train service providers in the accurate interpretation of these d e f i n i t i o n s this c o m i n g year.

Settings

Data

Notes

(Continued)

Rhode Island-The
state r e p o r t e d that the increase in the o t h e r settings c a t e g o r y is r e l a t e d to h o w
s e r v i c e s e t t i n g s a r e c l a s s i f i e d into this setting. I n Rhode Island, the i n d i v i d u a l i z e d f a m i l y s e r v i c e
p l a n (IFSP) form does not provide a space to define other location. Providers define other on a service-rendered form
(SRF) at the time the services are provided. However, the SRF has a different set of location codes that do not
correspond with those on the IFSP. In the future, these codes will match, and providers will be asked to define other
location on the IFSP. Until then, the other settings category is inflated (e.g., d a y c a r e was e n t e r e d into an SRF
u n d e r other location. It should be counted as a program designed for typically developing children).
The location codes will be revisited and more clearly defined within the next 5 months. The state expects that the
data for 2002 will be clearer.

